DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (6,770,331) in view of Codos et al. (2005/0174412).

Regarding claims 1-3, Mielke teaches a system for printing a textile comprising: 
an inkjet printer (col. 16, lines 21-26) for printing a textile (col. 17, line 35) with an aqueous inkjet ink (col. 15, line 28); 
said aqueous inkjet ink including, 
 	a non-aqueous dispersed liquid phase (col. 17, line 4, prepolymer), 
a continuous aqueous phase (col. 15, line 28, note that an aqueous phase is necessarily continuous), 
a thermal initiator (col. 17, lines 3-13, note that a thermal initiator is necessarily present if crosslinking takes place), and 
a colorant (see Abstract); 
said continuous aqueous phase being comprised of water (see Abstract) and a surfactant (col. 15, line 37); 
said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid (col. 17, line 4) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat (col. 17, lines 3-13); and 
 	a drying/curing device (col. 17, lines 6-11, note that a UV radiation device is necessarily present) for drying and curing the ink on the textile by applying UV radiation (col. 17, lines 6-11). 
Mielke does not teach drying and curing the ink by applying heat. Codos teaches partially curing deposited ink with UV radiation and then fully drying the partially cured ink in a heating oven at a temperature greater than 100 degrees Celcius for more than ten second (Codos, [0037]). It would have been obvious to one of ordinary skill in the art at the time of invention to use an oven to fully dry the ink on the print medium in combination with partially curing the ink to set the ink before full drying, as disclosed by Codos, in the system disclosed by Mielke because doing so would amount to applying a known ink drying scheme to a known ink to obtain predictable results. Mielke focuses on its ink composition and does not go into specifics of a particular drying scheme, so it would have been obvious to one of skill in the art at the time of invention to look to Codos for such a teaching.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3 under Section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mielke.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853